Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments filed 08/25/2021, with respect to the election/restriction mailed 08/02/2021 have been fully considered and are persuasive.  Therefore, the restriction requirement has been withdrawn. Elected claims 1-7, 15, 16, 19, 20 and non-elected claims 8-14 and 17-18 are considered as follows.
Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of 	the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,181,653. Although the conflicting claims are not identical, they are not patentably distinct from each other because they commonly comprise a housing, a sidewall, a circuit board, a radio frequency (RF) system mounted on a first side of the circuit board, and a radiation pattern of the RF system has a main lobe in a first direction parallel to first side of the circuit board, the first direction intersects with the sidewall of the housing, reflector layer, a display, mm-wave gesture sensing system, the radiation pattern has a side lobe in a second direction perpendicular to the first direction, a gain of the main lobe is greater than a gain of the side lobe in claims 1-20 of the instant application are essentially covered by that of claims 1-20 of U.S. Patent No. 10,181,653.
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex. 9am-6pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
November 28, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845